                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

         NOTICE OF AND INSTRUCTIONS FOR TELEPHONIC 341 EXAMINATIONS
                 BY WALDEMAR J. WOJCIK, CHAPTER 7 TRUSTEE:


        Until further notice, all Chapter 7 cases set for 341 examination from and after the date of filing
hereof, shall be conducted by telephone conference in lieu of personal appearance.
        The following procedures must be followed by all Debtors, Debtors' counsel, Creditors’ counsel,
and any creditors who may wish to participate:
        1. Debtor's counsel must call me at the scheduled 341 exam date and time at the following
telephone access number and immediately enter the following Access Code:
        Access Phone #: 1-888-390-6987
        Participant Access Code: 9841263#
        2. Debtor must either be connected on counsel’s line before the call is made to me or call in
separately.
        3. Each participant should identify himself/herself by name only and wait to be called. Since three
examinations are set per ½ hour, you may hear an examination in progress when you call. Mute your
phone while waiting for your case to be called.
Notice to Creditors and Creditors' Counsel:
        To participate, Creditors or their Counsel MUST similarly call in on the same access phone
number, enter the same Participant Access code, and adhere to the other instructions as above.
Documents to Produce:
        As soon as possible before each 341 examination, counsel for each Debtor must email to
Trustee legible copies of the following documents:
        1. Each Debtor's Driver's License or Photo ID and Social Security Card, or either a
           recent W-2, 1099 Form, or IRS tax transcript bearing the full Social Security
           Number of each Debtor; and
        2. Signed page 6 of Petition; and
        3. Signed Declaration of Electronic filing.

                                                          /s/ Waldemar J. Wojcik
                                                          _____________________________________
                                                          WALDEMAR J. WOJCIK (0021824)
                                                          Chapter 7 Trustee
                                                          526 Superior Avenue, Suite 211
                                                          Cleveland, Ohio 44114
                                                          Phone: (216) 241-2628
                                                          Fax: (216) 373-2392
                                                          Email: wwojcik@wojciklpa.com




 20-13181-jps       Doc 7     FILED 07/29/20         ENTERED 07/29/20 16:49:10               Page 1 of 1
